UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 ROOSEVELT D. GUY,

                        Plaintiff,

                v.                                     Civil Action No. 12-1557 (ESH)

 THOMAS J. VILSACK,

                        Defendant.



                                     MEMORANDUM OPINION

       Plaintiff Roosevelt Guy filed a pro se lawsuit against Thomas Vilsack in his official

capacity as Secretary of the United States Department of Agriculture (“USDA”), alleging that the

USDA denied his farm loan application based on his race, in violation of the Equal Credit

Opportunity Act (“ECOA”), 15 U.S.C. § 1691. (Compl., Sept. 18, 2012 [ECF No. 1].) Plaintiff

now moves for judicial review under the Administrative Procedure Act (“APA”), 5 U.S.C. §§

500-706. (Motion for Judicial Review (“Mot.”), Aug. 26, 2013 [ECF No. 28].) For the reasons

stated below, plaintiff’s motion will be denied.

                                        BACKGROUND

I.     FACTS

       In 2010, plaintiff applied for a farm loan from the Farm Service Agency (“FSA”), an

agency within the USDA. (See Compl. at 1.) In a letter, the FSA denied plaintiff’s loan

application on the grounds that he failed to demonstrate an acceptable credit history and that he

failed to show a feasible plan to pay both his expenses and all loan payments. (See Compl., Doc.

E.) However, plaintiff believed that his loan application was actually denied because of his


                                                   1
race. (See Compl. at 2.) On September 18, 2012, he filed a complaint alleging unlawful

discrimination under the ECOA. (See Compl. at 1-2, Doc. A.)

         Parties are presently in the discovery stage of litigation. The Court’s prior opinion

discusses the significant discovery disputes that have plagued this case. (See Mem. Op., Aug. 19,

2013 [ECF No. 24].) Plaintiff has persisted in his refusal to participate in an in-person

deposition. Plaintiff alleges that his “anxiety has grown so severe that [he] cannot bring himself

to return to Washington D.C.” (Mot. at 2.) At the request of the plaintiff, the Court held a

telephonic status conference on August 21, 2013. During this status conference, plaintiff made

clear that he does not intend to comply with the Court’s Order that he make himself available for

an in-person deposition in Washington, D.C. (See Order, Aug. 21, 2013 [ECF No. 27].) Plaintiff

also verbally moved for judicial review of the administrative decision denying his USDA loan

application. (See id.) At the Court’s request, the parties briefed this motion, and the Court will

now consider the merits of that motion.

                                            ANALYSIS

       Plaintiff’s motion seeks judicial review of the FSA’s decision to deny his loan application

pursuant to the APA. Though the precise contours of plaintiff’s APA claim are not entirely

clear, the Court must construe a pro se plaintiff’s motion broadly and look to the relief sought to

infer the claims made wherever possible. Bradley v. Smith, 235 F.R.D. 125, 127 (D.D.C. 2006)

(“[P]leadings filed by pro se litigants are liberally construed, and are held to less stringent

standards than are applied to pleadings prepared by attorneys.”). Liberally construing plaintiff’s

motion and reply, the Court understands his motion to seek judicial review of his discrimination

claim (brought under ECOA) by virtue of his rights under the APA. Plaintiff views judicial

review under the APA as an alternative means for adjudicating his ECOA claim without



                                                  2
participating in an in-person deposition in Washington, D.C. (See Reply to Opp’n at 2, Sept. 6,

2013 [ECF No. 30]) (“[This] alternative . . . allows both parties the opportunity to submit a brief

on the merits which will allow the government the opportunity to dispute whatever they claim to

vigorously dispute.”).)

        Yet, plaintiff’s motion misconstrues the relief available under the APA. Plaintiff

affirmatively states in his reply brief that he is “not bringing a claim under [the] APA” and “does

not wish to amend his complaint to bring claims under [the] APA.” (Id.) Instead, he is “simply

using [the] APA as a discovery tool . . . .” (Id.) The APA is, however, not a discovery tool. The

APA only provides for “any applicable form of legal action including actions for declaratory

judgments or writs of prohibitory or mandatory injunction or habeas corpus . . . .” 5 U.S.C. § 703

(emphasis added). Taking plaintiff at his word, he does not seek to undertake any legal action

under the APA. Rather, he merely seeks to have the Court consider his discrimination claim

under ECOA as an administrative matter on the record without the need for further discovery.

(See Reply at 2.) Because the APA does not provide this procedural remedy, plaintiff’s motion

must be dismissed.

        In addition, despite plaintiff’s repeated assertions to the contrary, one can broadly

construe plaintiff’s motion as a request for permission to bring an APA claim. The Court infers

this request from plaintiff’s statement that he “has made the presentation to the court that there is

an administrative record and a report of investigation in regards to the above caption [sic] subject

matter in which Plaintiff moves this court to provide judicial review thereof.” (See id.) However,

even construing plaintiff’s motion as a request for review under the APA, it must be denied.

        ECOA creates a private right of action against a creditor who “discriminate[s] against any

applicant, with respect to any aspect of a credit transaction . . . on the basis of race . . . .” 15



                                                    3
U.S.C. § 1691(a). Under the APA, a court only has jurisdiction over “[a]gency action made

reviewable by statute and final agency action for which there is no other adequate remedy in a

court.” Nat’l Ass’n of Home Builders v. Norton, 415 F.3d 8, 13 (D.C. Cir. 2005) (quoting 5

U.S.C. § 704) (emphasis altered) (brackets in original). Where Congress provides for a “special

and adequate review procedure,” APA review is not permitted. See Garcia v. Vilsack, 563 F.3d

519, 522 (D.C. Cir. 2009) (citing Bowen v. Massachusetts, 487 U.S. 879, 904 (1988)). Because

an alternative remedy already exists under the ECOA—a point which plaintiff concedes in his

reply brief 1— he may not bring an APA claim as well. See Love v. Connor, 525 F. Supp. 2d

155, 160 (D.D.C. 2007) (“The rule that emerges from this unbroken line of [D.C.] circuit

decisions is that, where a victim of discrimination can sue directly to remedy her injury, no

action will lie under the APA for failure to adequately investigate, monitor, or police that

discrimination”); see also Cottrell v. Vilsack, 915 F. Supp. 2d 81, 90 n. 9 (D.D.C. 2013);

Williams v. Connor, 522 F. Supp. 2d 92, 102-03 (D.D.C. 2007).


                                            CONCLUSION

        For the foregoing reasons, plaintiff’s motion is denied. A separate Order accompanies

this Memorandum Opinion.


                                                                             /s/
                                                                 ELLEN SEGAL HUVELLE
                                                                 United States District Judge

Date: September 12, 2013




1
 In his reply, plaintiff states “[t]he government is correct in that [the] ECOA provides adequate remedy
for Plaintiff’s discrimination claims.” (Reply at 2.)

                                                    4